Motion Granted; Appeal Dismissed and Memorandum Opinion filed March 1, 2012.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-00515-CV
                                 NO. 14-11-00548-CV
                                   ____________

                 CITIBANK (SOUTH DAKOTA), N.A., Appellant

                                          V.

                               L. T. BRADT, Appellee


                      On Appeal from the 387th District Court
                              Fort Bend County, Texas
                       Trial Court Cause No. 06-DCV-148751


                     MEMORANDUM OPINION

      These are appeals from a judgment signed March 14, 2011. On February 24,
2012, the parties filed a motion to dismiss the appeal because the case has settled. See
Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeals are ordered dismissed.

                                        PER CURIAM

Panel consists of Chief Justice Hedges and Justices Jamison and McCally.